IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


STACEY HANEY, INDIVIDUALLY AND             : No. 97 WM 2017
AS PARENT AND NATURAL GUARDIAN             :
OF HARLEY HANEY, A MINOR, AND              :
PAIGE HANEY, A MINOR, AND BETH             :
VOYLES, AND JOHN VOYLES,                   :
HUSBAND AND WIFE, ASHLEY                   :
VOYLES, INDIVIDUALLY, LOREN                :
KISKADDEN, INDIVIDUALLY, GRACE             :
KISKADDEN, INDIVIDUALLY,                   :
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
RANGE RESOURCES-APPALACHIA,                :
LLC, AND TESTAMERICA                       :
LABORATORIES, INC., ET AL.,                :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of January, 2018, the Application for the Exercise of

King’s Bench Power or Extraordinary Jurisdiction is DENIED.